Denied and Opinion Filed June 12, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00157-CV

              IN RE MARC MARROCCO AND TONY ALBANESE, Relators

                   Original Proceeding from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-07706

                             MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court abused its discretion by denying their motion for continuance of the briefing deadlines for

responding to a motion for summary judgment and by denying their motion for continuance of the

summary judgment hearing. To be entitled to mandamus relief, a relator must show both that the

trial court has clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing

the petition, the real party in interest’s response, the mandamus record, and the supplemental and

second supplemental mandamus record, we conclude relators have not shown they are entitled to

the relief requested.
        Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Pedersen, III/
                                                     BILL PEDERSEN. III
                                                     JUSTICE



190157F.P05




                                                  –2–